Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 3, the limitation of “a body portion . . . including an adaptor outside” is confusing and not understood.  According to the written description the “adaptor” 500 (note Figure 4) is a separate and distinct element from the “body portion” 100 (Figure 1) and it appears to engage the “connecting portion” 300, not the “body portion” 100 as suggested in claim 1.  In lines 4 and 7, the use of “side” terminology when referring to end structures is confusing.    In line 5, the examiner suggests language such as “adapted to be screwed into” or “for screwing into” or “configured to screw into” in order to make it clear that applicant is not positively claiming the patient with implant hole as part of the invention (see In re Rohrbacher, 128 USPQ 117 (CCPA 1960) for guidance in claim drafting).  In line 8, the examiner suggests language such as “adapted to be connected to a water supply member” or “to be connected” etc. to make it clear that the water supply is not being claimed as a required element of the claim.    In line 10, the “in a form of a screw” is not understood.  It is unclear what applicant is claiming or referring to; there appears to be no disclosed threaded or screw connection in the disclosed through hole or connection with “connection pipe 40” (Figure 5A).
	In regard to claim 2, according the specification the adaptor insertion hole corresponds to the shape of the “connection portion” not the “body portion” as claimed.  The claims are inconsistent with the specification.
	In regard to claim 5, it is unclear what “fixture diameter” is referring to – there is no antecedent basis for the “fixture.”  In lines 6, 9 and 12, no units of measure are provided for the listed numbers.   Finally, limitations that change depending upon the size of another unclaimed device with which applicant intends to use the claimed surgical instrument with are confusing and appear to lack any objective means of determining whether or not a particular surgical instrument falls within the metes and bounds of the claim.
	In regard to claim 6, it is unclear what “coupling groove” applicant is referring to.

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karmon (US 2019/0008615) in view of Hochman (US 7,510,397).
Karmon discloses in Figure 10 a surgical instrument for sinus lift using hydraulic pressure comprising a body portion 33 having an adapter 47 outside.  The Karmon Figure 10 device includes a threaded distal end (“fastening portion”) for screwing to an implant hole (Figures 2 and 3) of a patient’s maxilla 26.  The Karmon device further includes a connecting portion at the proximal end for connection to a water supply member 41.  The diameter of the trhorough hole in the Karmon device is larger at the connecting portion (proximal end) than the fastening portion (distal end).  The last paragraph of claim 1 is confusing (note the 112 rejection above), but is interpreted as requiring the water supply member as fitting into the larger proximal end opening of the through hole.  Karmon does not disclose the water supply member 41 as fitting into the through hole, however, Hochman for a similar sinus lift surgical instrument teaches sizing the end of the water supply member 25 to within the through hole opening which would provide for a better connection that was less likely to leak, to have formed the end of the Karmon water supply member to fit within the enlarged through hole of the surgical instrument as taught by Hochman in order to provide for a better fit would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claims 2 and 3, to have provided circumferential grooves in the adapter 47 in order to provide a better grip for the practitioner would have been obvious to one of ordinary skill in the art.  In regard to claim 5, the claimed ranges of instrument sizes would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one practicing the Karmon invention because the Karmon device is used in similar procedure and is constrained by the size of the patient’s maxilla.   In regard to claim 6, note locking projection 48.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712